MEMORANDUM **
Jorge Avena-Pardo appeals from his jury-trial conviction and the 384-month sentence imposed for conspiracy to commit hostage taking and hostage taking, in violation of 18 U.S.C. § 1203, using and carrying a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(e)(l)(A)(ii), and harboring illegal aliens for financial gain, in violation of 8 U.S.C. § 1324(a)(l)(A)(iii), (a)(l)(B)(i).
Pursuant to Anders v. Califortna, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Avena-Pardo’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, appellant’s pro se motion for substitute counsel is DENIED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.